Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed March 28, 2022. 

Amendments
           Applicant's amendments, filed March 28, 2022, is acknowledged. Applicant has cancelled Claims 1-14, and added new claims, Claims 35-57. 
	Claims 15-57 are pending and under examination. 

Priority
This application is a continuation of application 15/748,738 filed on January 30, 2018, now U.S. Patent 10,738,087, which is a 371 of PCT/US2016/044819 filed on July 29, 2016. Applicant’s claim for the benefit of a prior-filed application provisional application 62/203,002 filed on August 10, 2015 and 62/199,059 filed on July 30, 2015 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Information Disclosure Statement
Applicant has filed Information Disclosure Statements on February 16, 2021, March 31, 2021, May 3, 2021, August 30, 2021, March 28, 2022, May 26, 2022, June 9, 2022, July 13, 2022, and September 16, 2022 that have been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

Allowable Subject Matter
1. 	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

2. 	Claims 23-30 are allowed. The following is a statement of reasons for the indication of allowable subject matter:
Claims 20 and 23-30 are directed to an AAV capsid polypeptide having the amino acid sequence of SEQ ID NO:58, which the prior art does not teach or fairly suggest.
Instant SEQ ID NO:58 (upper, Anc110L1) differs from SEQ ID NO:42 (lower, Anc110; parent application 15/748,738, now U.S. Patent 10,738,087) for lacking two Leucine residues, as shown below: 

121 AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSS-GIGKTGQQPAKKRLNFGQTGDS 179
    ||||||||||||||||||||||||||||||||||||| ||||||||||||||||||||||
121 AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSSLGIGKTGQQPAKKRLNFGQTGDS 180

540 VLIFGKQGAGNDNVDYSQVMITNEEEIKTTNPVATEEYGAVATNNQS-ANTQAQTGLVHN 598
    ||||||||||||||||||||||||||||||||||||||||||||||| ||||||||||||
541 VLIFGKQGAGNDNVDYSQVMITNEEEIKTTNPVATEEYGAVATNNQSLANTQAQTGLVHN 600

Claim Objections
3. 	Claim 21 is objected to because of the following informalities: 
Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i). See MPEP §608.01(m). The claim recites a plurality of conditional limitations and wherein clauses, each of which should be separated by line indentation.
	Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4. 	Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The claim recites wherein the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58 or a virus particle comprising the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58: 
exhibits a lower seroprevalence than does an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide exhibits about the same or a lower seroprevalence than does an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide; and/or 
is neutralized to a lesser extent by human serum than is an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide is neutralized to a similar or lesser extent by human serum than is an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide.
Either these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58, as recited in Claim 15 (from which Claim 21 depends), or they are not. 
SEQ ID NO:58 represents a genus of capsid polypeptides of 736 amino acids. 
To the extent these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 of independent Claim 15, then the instant claims fail to further limit the independent Claim 15.
The specification fails to disclose a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do not exhibit one or more of the instantly recited functional property(ies), as opposed to and clearly distinguished from a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do exhibit one or more of the instantly recited functional property(ies), e.g. “same or a lower seroprevalence” and/or “neutralized to a similar or lesser extent”  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

5. 	Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites wherein the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58 or a virus particle comprising the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58: 
exhibits a lower seroprevalence than does an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide exhibits about the same or a lower seroprevalence than does an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide; and/or 
is neutralized to a lesser extent by human serum than is an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide is neutralized to a similar or lesser extent by human serum than is an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide.
Either these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58, as recited in Claim 15 (from which Claim 21 depends), or they are not. 
SEQ ID NO:58 represents a genus of capsid polypeptides of 736 amino acids. 
To the extent these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 of independent Claim 15, then the instant claims fail to further limit the independent Claim 15.
The claim denotes that not all of the capsid polypeptides of independent Claim 15 are able to achieve the functional properties of the dependent claims. 
To the extent that these are not inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 of independent Claim 15, then the claims are considered indefinite for failing to recite the structure that is/are necessary and sufficient to cause the recited functional language.  
The limitations “same or a lower seroprevalence” and “neutralized to a similar or lesser extent” merely state a functional characteristic without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not an inherent properties of) the capsid polypeptides recited in Claim 15, so it is unclear whether the claims requires some other structure(s) and/or specific amino acid modification(s) must be added to the capsid polypeptide(s) to provide the functional characteristics. 
The specification fails to disclose what structural changes to the capsid polypeptides recited in Claim 15 is/are necessary and sufficient to cause the recited functional characteristics, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 
The specification fails to disclose a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do not exhibit one or more of the instantly recited functional property(ies), as opposed to and clearly distinguished from a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do exhibit one or more of the instantly recited functional property(ies), e.g. “same or a lower seroprevalence” and/or “neutralized to a similar or lesser extent”  
	'Even if such a phrase did hold patentable weight, the phrase would likely be rejected under 35 USC 112(b) for being indefinite because such a phrase would amount to a 'functional limitation' whereby one of ordinary skill in the art would essentially need to 'guess' what steps must occur in the claim, in addition to the positively-recited method steps, in order to result in 'wherein the....' (the 'intended result' phrase in the claim).  
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, do not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent.
	Appropriate correction is required.

6. 	Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim recites wherein the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58 or a virus particle comprising the AAV capsid polypeptide having at least 95% identity to SEQ ID NO:58: 
exhibits a lower seroprevalence than does an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide exhibits about the same or a lower seroprevalence than does an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide; and/or 
is neutralized to a lesser extent by human serum than is an AAV2 capsid polypeptide or a virus particle comprising an AAV2 capsid polypeptide, and 
wherein the AAV capsid polypeptide or a virus particle comprising the AAV capsid polypeptide is neutralized to a similar or lesser extent by human serum than is an AAV8 capsid polypeptide or a virus particle comprising an AAV8 capsid polypeptide.
Either these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58, as recited in Claim 15 (from which Claim 21 depends), or they are not. 
SEQ ID NO:58 represents a genus of capsid polypeptides of 736 amino acids. 
To the extent these are inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 of independent Claim 15, then the instant claims fail to further limit the independent Claim 15.
The claim denotes that not all of the capsid polypeptides of independent Claim 15 are able to achieve the functional properties of the dependent claims. 
To the extent that these are not inherent properties (that naturally flow) of the capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 of independent Claim 15, then the claims are considered to lack adequate written description for failing to recite the structure that is/are necessary and sufficient to cause the recited functional language.  

Vas-cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.'' (See page 1117.) The specification should “clearly allow persons of ordinary skill in the art to recognize that (he or she) invented what is claimed.'' (See Vas-cath at page 1116).

In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure. To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The disclosure of a single species is rarely, if ever, sufficient to describe a broad genus, particularly when the specification fails to describe the features of that genus, even in passing. (see In re Shokal 113USPQ283(CCPA1957); Purdue Pharma L.P. vs Faulding Inc. 56 USPQ2nd 1481 (CAFC 2000).
The limitations “same or a lower seroprevalence” and “neutralized to a similar or lesser extent” merely state a functional characteristic without providing any indication about how the functional characteristics are provided. The functional characteristics do not follow from (are not an inherent properties of) the capsid polypeptides recited in Claim 15, so it is what other structure(s) and/or specific amino acid modification(s) must be added to the capsid polypeptide(s) to provide the functional characteristics. 
The specification fails to disclose a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do not exhibit one or more of the instantly recited functional property(ies), as opposed to and clearly distinguished from a sub-genus of AAV capsid polypeptides having at least 95% identity to the amino acid sequence of SEQ ID NO:58 or a virus particle comprising said AAV capsid polypeptides that do exhibit one or more of the instantly recited functional property(ies), e.g. “same or a lower seroprevalence” and/or “neutralized to a similar or lesser extent”  
The specification fails to disclose what structural changes to the capsid polypeptides recited in Claim 15 is/are necessary and sufficient to cause the recited functional characteristics, and thus the ordinary artisan must guess as to what modification(s) must be made in order to fulfill the instant recitation. 

"The claimed invention as a whole may not be adequately described if the claims require an essential or critical element which is not adequately described in the specification and which is not conventional in the art", "when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus", "in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus''. MPEP §2163

An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). 

Possession may also be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was ''ready for patenting'' such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 1 19 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998), Regents of the University of California v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997)*, Amgen, Inc. v. Chugai Pharmaceutical, 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by ''whatever characteristics sufficiently distinguish it''). 

Therefore, conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. See Fiers v. Revel, 25 USPQ2d 1602 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived. See Fiddes v. Baird, 30 USPQ2d 1481, 1483. In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. The specification provided only the bovine sequence.

Without a correlation between structure and function, the claim does little more than define the claimed invention by function. That is not sufficient to satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (“definition by function … does not suffice to define the genus because it is only an indication of what the gene does, rather than what it is”).

Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the genus of AAV capsid variants of SEQ ID NO:58 having the “same or a lower seroprevalence” and “neutralized to a similar or lesser extent” functional characteristics at the time the application was filed. 
Thus, for the reasons outlined above, it is concluded that the claims do not meet the requirements for written description under 35 U.S.C. 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

7. 	Claims 33 and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The claims are directed to a method of gene transfer and/or vaccination. However, there is a gap in the elements of the claims because while it is clear that the method comprises the step of administering a virus particle comprising the capsid polypeptide of SEQ ID NO:58, the administered virus particle is not recited to encode a transgene or vaccination transgene. Thus, the positively recited step does not achieve the claimed preamble. 
	Applicant should amend the claims to recite the virus particle comprises the transgene.

8. 	Claim 37 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 35 is directed to an AAV capsid polypeptide having the amino acid sequence of SEQ ID NO:42. Dependent Claim 37 recites wherein the AAV capsid polypeptide is encoded by the nucleic acid sequence of SEQ ID NO:43.
The recitation of a process limitation in Claim 37, “encoded by the nucleic acid…”, is not viewed as positively limiting the claimed product, AAV capsid polypeptide having the amino acid sequence of SEQ ID NO:42 (Claim 35), absent a showing that the process of making recited in Claim 37 imparts a novel or unexpected property to the claimed product, as it is assumed that equivalent products are obtainable by multiple routes. The burden is placed upon the applicants to establish a patentable distinction between the claimed and referenced products. The method in which the AAV capsid polypeptide having the amino acid sequence of SEQ ID NO:42 were produced, being encoded by and expressed from a nucleic acid having the sequence of SEQ ID NO:43, is immaterial to the patentability of the AAV capsid polypeptide, whose amino acid sequence has not changed.
"Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985). See also MPEP §2113.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

9. 	Claims 45-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 45-51 recite an AAV capsid polypeptide variant of SEQ ID NO:58. While it is clear that the variant is to have at least one (Claim 45) to at least nine (Claim 51) of the positively recited amino acid substitutions, the claim is considered indefinite because the closed language (selected from) indicates that the claim is limited to the identified list members, whereas open language (with at least) provides no guidance as to what is or is not included within the genus of variants. It is unclear if all other amino acid positions of SEQ ID NO:58 are to remain invariant, but for positions 157, 168, 456, 462, 507, 509, 510, 557, 584, and 586, or if the scope allows for one or more of the non-recited amino acid positions to also be substituted. 
The instant claims as a whole do not apprise one of ordinary skill in the art of its scope and, therefore, does not serve the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent. 
Dependent claims are included in the basis of the rejection because they do not correct the primary deficiencies of the independent claim(s).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

10. 	Claim(s) 45-48 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank ACB55317 (Adeno-associated virus, VP1 capsid protein, 2008). 
Claim interpretation: the broadest reasonable interpretation of the claims would appear to allow for a multitude of amino acid substitutions, so long as at least one (Claim 45) to six (Claim 48) of the positively recited amino acid substitutions are present.
With respect to Claims 45-48, ACB55317 taught a AAV capsid polypeptide variant of SEQ ID NO:58, wherein said variant comprises at least six amino acid substitutions, including A456G, Q462A, T507A, Y509F, H510K, and S586A, as shown below. 
SIN:58 (all substitutions, upper) vs ACB55317 (98% identity, lower line)
MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDDGRGLVLPGYKYLGPFNGLD  
MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDDGRGLVLPGYKYLGPFNGLD 

KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ  
KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ  

AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSTGIGKTGQQPARKRLNFGQTGDSE  
AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSS+GIGKTGQQPA+KRLNFGQTGDSE
AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSSGIGKTGQQPAKKRLNFGQTGDSE  

SVPDPQPLGEPPAAPSGVGSNTMASGGGAPMADNNEGADGVGNSSGNWHCDSTWLGDRVI  
SVPDPQPLGEPPAAPSG+G NTMASGGGAPMADNNEGADGVGNSSGNWHCDSTWLGDRVI
SVPDPQPLGEPPAAPSGLGPNTMASGGGAPMADNNEGADGVGNSSGNWHCDSTWLGDRVI  

TTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQR  
TTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQR  

LINNNWGFRPKRLNFKLFNIQVKEVTTNEGTKTIANNLTSTVQVFTDSEYQLPYVLGSAH  
LINNNWGFRPKRLNFKLFNIQVKEVTTNEGTKTIANNLTSTVQVFTDSEYQLPYVLGSAH  

QGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYTFEDV  
QGCLPPFPADVFM+PQYGYLTLNNGSQA+GRSSFYCLEYFPSQMLRTGNNFQFSYTFEDV
QGCLPPFPADVFMVPQYGYLTLNNGSQALGRSSFYCLEYFPSQMLRTGNNFQFSYTFEDV  

PFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQTTGTGGTQTLAFSQAGPSSMANQARNWVP  
PFHSSYAHSQSLDRLMNPLIDQYLYYL RTQTTGTGGTQTLAFSQAGPSSMANQARNWVP
PFHSSYAHSQSLDRLMNPLIDQYLYYLVRTQTTGTGGTQTLAFSQAGPSSMANQARNWVP  

GPCYRQQRVSTTTNQNNNSNFAWTGAAKFKLNGRDSLMNPGVAMASHKDDEDRFFPSSGV  
GPCYRQQRVSTTTNQNNNSNFAWTGAAKFKLNGRDSLMNPGVAMASHKDDEDRFFPSSGV  

LIFGKQGAGNDNVDYSNVMITNEEEIKTTNPVATEEYGAVATNHQAANTQAQTGLVHNQG  
LIFGKQGAGND VDYS V+IT+EEEIK TNPVATEEYGAVA N+QAANTQAQTGLVHNQG
LIFGKQGAGNDGVDYSQVLITDEEEIKATNPVATEEYGAVAINNQAANTQAQTGLVHNQG  

VLPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPPT  
V+PGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPP 
VIPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADPPL  

TFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTEGV  
TFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTEGV

YSEPRPIGTRYLTRNL
YSEPRPIGTRYLTRNL
	Thus, GenBank ACB55317 anticipates the claims. 

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

11. 	Claims 35-44 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-10 of prior U.S. Patent No. 10,738,087. This is a statutory double patenting rejection.
With respect to Claims 35 and 37, instant amino acid sequence SEQ ID NO:42 is identical to SEQ ID NO:42 of ‘087 (claim 1), and instant nucleic acid sequence SEQ ID NO:43 is identical to SEQ ID NO:43 of ‘087 (claim 3).
	With respect to Claim 36, ‘087 claims (claim 2) wherein the AAV capsid polypeptide is purified.
	With respect to Claim 38, ‘087 claims (claim 4) a nucleic acid molecule encoding the AAV capsid polypeptide of SEQ ID NO:43.
	With respect to Claim 39, ‘087 claims (claim 5) a vector comprising said nucleic acid molecule. 
	With respect to Claim 40, ‘087 claims (claim 6) a non-human host cell comprising said vector.
	With respect to Claim 41, ‘087 claims (claim 7) a virus particle comprising the capsid polypeptide. 
	With respect to Claim 42, ‘087 claims (claim 8) the virus particle further comprising a transgene. 
	With respect to Claim 55, ‘087 claims (claim 6) a host cell comprising the vector encoding the AAV capsid polypeptide. 
With respect to Claims 43-44, ‘087 claims (claims 9-10) a method of gene transfer and/or vaccination comprising the administration of the virus particle comprising the AAV capsid polypeptide to a subject. Those of ordinary skill in the art immediately recognize that gene transfer or vaccination therapeutics are routinely administered to the subject as a pharmaceutical composition.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12. 	Claims 15-19, 21-22, and 31-57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,738,087. Although the claims at issue are not identical, they are not patentably distinct from each other.
	With respect to Claims 15-19 and 45-51, ‘087 recites (claim 1) an AAV capsid polypeptide variant comprising the amino acid sequence shown in SEQ ID NO:42, which is a genus of AAV capsid polypeptides, wherein: 
	157 is S or T; 169 is K or R; 457 is A or G; 463 is Q or A; 508 is T or A; 510 is Y or F; 511 is H or K; 558 is Q or N; 585 is N or H; and 587 is S or A, as shown below.
SEQ ID NO:42 of ‘087 (upper line); instant SEQ ID NO:58 (lower line); 99.1% identity
  1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDDGRGLVLPGYKYLGPFNGLD 60
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
  1 MAADGYLPDWLEDNLSEGIREWWDLKPGAPKPKANQQKQDDGRGLVLPGYKYLGPFNGLD 60

 61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 120
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
 61 KGEPVNAADAAALEHDKAYDQQLKAGDNPYLRYNHADAEFQERLQEDTSFGGNLGRAVFQ 120

121 AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSXLGIGKTGQQPAXKRLNFGQTGDS 180
    ||||||||||||||||||||||||||||||||||||  |||||||||| |||||||||||
121 AKKRVLEPLGLVEEGAKTAPGKKRPVEQSPQEPDSSS-GIGKTGQQPAKKRLNFGQTGDS 179

181 ESVPDPQPLGEPPAAPSGVGSNTMASGGGAPMADNNEGADGVGNSSGNWHCDSTWLGDRV 240
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
180 ESVPDPQPLGEPPAAPSGVGSNTMASGGGAPMADNNEGADGVGNSSGNWHCDSTWLGDRV 239

241 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 300
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
240 ITTSTRTWALPTYNNHLYKQISNGTSGGSTNDNTYFGYSTPWGYFDFNRFHCHFSPRDWQ 299

301 RLINNNWGFRPKRLNFKLFNIQVKEVTTNEGTKTIANNLTSTVQVFTDSEYQLPYVLGSA 360
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
300 RLINNNWGFRPKRLNFKLFNIQVKEVTTNEGTKTIANNLTSTVQVFTDSEYQLPYVLGSA 359

361 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYTFED 420
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
360 HQGCLPPFPADVFMIPQYGYLTLNNGSQAVGRSSFYCLEYFPSQMLRTGNNFQFSYTFED 419

421 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQTTGTXGTQTLXFSQAGPSSMANQARNWV 480
    |||||||||||||||||||||||||||||||||||| ||||| |||||||||||||||||
420 VPFHSSYAHSQSLDRLMNPLIDQYLYYLSRTQTTGTAGTQTLQFSQAGPSSMANQARNWV 479

481 PGPCYRQQRVSTTTNQNNNSNFAWTGAXKXXLNGRDSLMNPGVAMASHKDDEDRFFPSSG 540
    ||||||||||||||||||||||||||| |  |||||||||||||||||||||||||||||
480 PGPCYRQQRVSTTTNQNNNSNFAWTGATKYHLNGRDSLMNPGVAMASHKDDEDRFFPSSG 539

541 VLIFGKQGAGNDNVDYSXVMITNEEEIKTTNPVATEEYGAVATNXQXLANTQAQTGLVHN 600
    ||||||||||||||||| |||||||||||||||||||||||||| |  ||||||||||||
540 VLIFGKQGAGNDNVDYSQVMITNEEEIKTTNPVATEEYGAVATNNQS-ANTQAQTGLVHN 598

601 QGVLPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADP 660
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
599 QGVLPGMVWQNRDVYLQGPIWAKIPHTDGNFHPSPLMGGFGLKHPPPQILIKNTPVPADP 658

661 PTTFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 720
    ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
659 PTTFNQAKLNSFITQYSTGQVSVEIEWELQKENSKRWNPEIQYTSNYYKSTNVDFAVNTE 718

721 GVYSEPRPIGTRYLTRNL 738
    ||||||||||||||||||
719 GVYSEPRPIGTRYLTRNL 736

	With respect to Claims 35 and 37, instant amino acid sequence SEQ ID NO:42 is identical to SEQ ID NO:42 of ‘087. 
With respect to Claim 21, as discussed supra, the recited functional property(ies) are considered inherent to the capsid polypeptides. 
	With respect to Claims 22, 36, and 52, ‘087 claims (claim 2) wherein the AAV capsid polypeptide is purified.
	With respect to Claims 31, 38-39, 53-54, 41, and 56, ‘087 claims (claims 4-5 and 7) a virus particle comprising the capsid polypeptide. 
	With respect to Claims 32 and 42, ‘087 claims (claim 8) the virus particle further comprising a transgene. 
	With respect to Claims 40 and 55, ‘087 claims (claim 6) a host cell comprising the vector encoding the AAV capsid polypeptide. 
With respect to Claims 33-34, 43-44, and 57, ‘087 claims (claims 9-10) a method of gene transfer and/or vaccination comprising the administration of the virus particle comprising the AAV capsid polypeptide to a subject. Those of ordinary skill in the art immediately recognize that gene transfer or vaccination therapeutics are routinely administered to the subject as a pharmaceutical composition.
Thus, the instant claims are considered to be anticipated by and/or obvious variants of the ‘087 claims.
	 
Conclusion
13. 	Claim 20 is objected to for reciting allowable subject matter, but being dependent upon rejected claim(s). 
Claims 23-30 are allowed.
Claims 15-19, 21-22, and 31-57 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036. The examiner can normally be reached 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN K. HILL
Examiner
Art Unit 1631



/KEVIN K HILL/Primary Examiner, Art Unit 1631